Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTION
A corrected Notice of Allowability is set forth to include consideration of IDS filed 03/16/2022 and 03/22/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Greer (Reg. No. 43,395) on 13 January, 2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Previously Presented) A method for controlling an ego vehicle in an environment that the ego vehicle and a social object are is-operating in, the method comprising: 
determining a current state of the ego vehicle based on sensor data obtained from a plurality of sensors of the ego vehicle, the current state including data about (i) operating state of the ego vehicle and (ii) obstacles in the environment including the social object; 
predicting, based on the current state, for each possible behavior action of the ego vehicle in a set of possible behavior actions of the ego vehicle, an ego safety value indicating a probability that an ego safety zone of the ego vehicle will be free of obstacles if the possible behavior action is performed by the ego vehicle, wherein the ego safety zone comprises a physical space that includes and extends beyond the ego vehicle in a direction of travel of the ego vehicle; 
predicting, based on the current state, for each possible behavior action of the ego vehicle in the set of possible behavior actions, a social safety value corresponding to the social object, the social safety value for each possible behavior action indicating a probability that the ego vehicle will not be located in a social safety zone of the social object if the possible behavior action is performed by the ego vehicle, wherein the social safety zone comprises a physical space that includes and extends beyond the social object in a direction of travel of the social object; 
selecting, based on the ego safety values, the social safety values, and one or more target objectives for the ego vehicle, a next behavior action for the ego vehicle to keep the obstacles out of the ego safety zone and to keep the ego vehicle out of the social safety zone of the social object; 
determining a planned trajectory based on the selected next behavior action for the ego vehicle; and 
controlling a drive control system of the ego vehicle to implement the planned trajectory.  

2. (Previously Cancelled)  

3. (Previously Presented) The method of claim 1 wherein the data about obstacles in the environment comprises data representative of a plurality of further social objects in addition to the social object, the method including, for each possible behavior action, predicting a respective social safety value for each of the further social objects, each respective social safety value for each further social object indicating a probability that the ego vehicle will not be located in a respective social safety zone of the respective further social object if the possible behavior action is performed by the ego vehicle.  

4. (Previously Presented) The method of claim 3 wherein determining the current state comprises determining a velocity and direction of the ego vehicle, and a velocity, direction and position of the social object and each of the plurality of further social objects.  

5. (Currently Amended) The method of claim [[1]]3 wherein predicting the ego safety value for each possible behavior action is performed by a general value function (GVF) implemented by a first trained neural network; and predicting the social safety value for each possible behavior action for the social object and each of the plurality of further social objects is performed by a further GVF implemented by a second trained neural network, wherein the first and second trained neural network have each been trained to incorporate a target policy of the ego vehicle.  

6. (Previously Presented) The method of claim 1 wherein a size of one or both of the ego safety zone and the social safety zone is based on the current state.  

7. (Previously Cancelled)  

8. (Currently Amended) The method of claim 1 wherein, for each possible behavior action, the social safety value corresponds to a plurality of social objects in the environment of the ego vehicle, the social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of any of the social objects if the possible behavior action is performed by the ego vehicle .  

9. (Previously Presented) The method of claim 1 wherein selecting the next behavior action for the ego vehicle comprises: 
performing fuzzification of the ego safety value and the social safety value predicted for each of the possible behavior actions by mapping each of the ego safety values and the social safety values to a respective truth value; 
applying fuzzy inference on the truth values to generate a goal fuzzy set; and 
defuzzifying the goal fuzzy set to select the next behavior action for the ego vehicle.  

10. (Previously Presented) The method of claim 1 further comprising, for each possible behavior action, predicting, based on the current state, an ego comfort value corresponding to an acceleration of the ego vehicle, and wherein selecting the next behavior action for the ego vehicle is also based on the ego comfort values predicted for each possible behavior action.  

11. (Previously Presented) A system for controlling an ego vehicle in an environment that the ego vehicle and a social object are operating in, the system comprising: 
one or more processor systems; 
a memory storing machine-executable instructions which, when executed by the one or more processor systems, cause the system to: 
determine a current state based on sensor data obtained from a plurality of sensors of the ego vehicle, the current state including data about (i) operating state of the ego vehicle and (ii) obstacles in an environment of the ego vehicle, including a social object; 
predict, based on the current state, for each possible behavior action of the ego vehicle in a set of possible behavior actions, an ego safety value, indicating a probability that an ego safety zone of the ego vehicle will be free of obstacles if the possible behavior action is performed by the ego vehicle, wherein the ego safety zone comprises a physical space that includes and extends beyond the eco vehicle in a direction of travel of the ego vehicle; 
predict, based on the current state, for each of the possible behavior actions of the ego vehicle in the set of possible behavior actions, a social safety value corresponding to at the social object, the social safety value for each possible behavior action indicating a probability that the ego vehicle will not be located in a social safety zone of the social object if the possible behavior action is performed by the ego vehicle, wherein the social safety zone comprises a physical space that includes and extends beyond the social object in a direction of travel of the social object; 
select, based on the ego safety values, the social safety values predicted for each of the possible behavior actions, and one or more target objectives, a next behavior action for the ego vehicle to keep the obstacles out of the ego-vehicle's safety zone and keep the ego- vehicle out of the safety zone of the social object; 
determine a planned trajectory based on the selected next behavior action for the ego vehicle; and 
send the planned trajectory to a drive control system of the ego vehicle for implementation of the planned trajectory.  

12. (Previously Cancelled)  

13. (Currently Amended) The system of claim 11 wherein the data about obstacles includes data representative of a plurality of further social obstacles in addition to the social obstacle, and the machine- executable instructions, when executed by the one or more processor systems, cause the system to predict, for each possible behavior action, a respective social safety value for each of the plurality of further social objects in the environment of the ego vehicle, each respective social safety value for each further social object indicating a probability that the ego vehicle will not be located in a respective social safety zone of the respective further social object if the possible behavior action is performed by the ego vehicle.  

14. (Previously Presented) The system of claim 13 wherein the current state comprises velocity and direction of the ego vehicle, and a velocity, direction and position of the social object and each of the plurality of further social objects.  

15. (Previously Presented) The system of claim 14 wherein the machine-executable instructions, when executed by the one or more processor systems, cause the system to: 
predict the ego safety values using a general value function (GVF) implemented by a first trained neural network; and predict the social safety values for the social object and each of the plurality of further social objects, using a further GVF implemented by a second trained neural network, wherein the first and second trained neural network have each been trained to incorporate a target policy of the ego vehicle.  

16. (Previously Presented) The system of claim 11 wherein a size of one or both of the ego safety zone and the social safety zone is based on the current state.  

17. (Previously Cancelled)  

18. (Previously Presented) The system of claim 11 wherein, for each possible behavior action, the social safety value corresponds to a plurality of social objects in the environment of the ego vehicle, the social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of any of the social objects if the possible behavior action is performed by the ego vehicle.  

19. (Previously Presented) The system of claim 11 wherein the machine-executable instructions, when executed by the one or more processor systems, cause the system to: 
select the next behavior action for the ego vehicle by: 
performing fuzzification of the ego safety value and the social safety value predicted for each of the possible behavior actions by mapping each of the ego safety values and the social safety values to a respective truth value; 
applying fuzzy inference on the truth values to produce a goal fuzzy set; and 
defuzzifying the goal fuzzy set to select the next behavior action for the ego vehicle.  

20. (Previously Presented) The system of claim 11 wherein the machine-executable instructions, when executed by the one or more processor systems, further cause the system to: 
predict, based on the current state, for each possible behavior action, an ego comfort value corresponding to an acceleration of the ego vehicle, and wherein selection of the next behavior action for the ego vehicle is also based on the ego comfort values predicted for each possible behavior action.  

21. (Currently Amended) A non-transitory computer-readable medium storing machine- executable instructions which, when executed by [[the]] one or more processor systems of a system for controlling an ego vehicle in an environment that the ego vehicle and a social object are operating in, cause the system to: 
determine a current state of the ego vehicle based on sensor data obtained from a plurality of sensors of the ego vehicle, the current state including data about (i) operating state of the ego vehicle and (ii) obstacles in the environment including the social object; 
predict, based on the current state, for each possible behavior action of the ego vehicle in a set of possible behavior actions of the ego vehicle, an ego safety value indicating a probability that an ego safety zone of the ego vehicle will be free of obstacles if the possible behavior action is performed by the ego vehicle, wherein the ego safety zone comprises a physical space that includes and extends beyond the ego vehicle in a direction of travel of the ego vehicle; 
predict, based on the current state, for each possible behavior action of the ego vehicle in the set of possible behavior actions, a social safety value corresponding to the social object, the social safety value for each possible behavior action indicating a probability that the ego vehicle will not be located in a social safety zone of the social object if the possible behavior action is performed by the ego vehicle, wherein the social safety zone comprises a physical space that includes and extends beyond the social object in a direction of travel of the social object; 
selecting, based on the ego safety values, the social safety values, and one or more target objectives for the ego vehicle, a next behavior action for the ego vehicle to keep the obstacles out of the ego safety zone and to keep the ego vehicle out of the social safety zone of the social object; 
determine a planned trajectory based on the selected next behavior action for the ego vehicle; and 
send the planned trajectory to a drive control system of the ego vehicle for implementation of the planned trajectory.   


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 11, and 21, closest prior art Berntorp et al. (US PGPub No 2018/0284785 A1), Dally et al. (US PGPub No 2020/0249674 A1), and Perkins et al. (US PGPub No 2017/0249844 A1) (hereinafter Berntorp, Dally, and Perkins respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Berntorp teaches a method for controlling the trajectory of an autonomous vehicle. Based on risk factors for a variety of possible trajectories of the vehicle, the method selects the trajectory that has the least risk of collision. Berntorp fails to teach determining a risk associated with each possible behavior action in a set of behavior actions and an ego safety zone wherein the next behavior action for the ego vehicle is selected to keep obstacles out of the ego safety zone and to keep the ego vehicle out of the social safety zone of the social object.
Dally teaches a system that determines a risk associated with each behavior action in a set of behavior actions that an ego vehicle can take. Dally fails to teach an ego safety zone wherein the next behavior action for the ego vehicle is selected to keep obstacles out of the ego safety zone and to keep the ego vehicle out of the social safety zone of the social object. 
Perkins teaches determining a vehicle action based on a plurality of probability arrays that predict a deviation of a planned vehicle direction, position, speed, and acceleration. Perkins fails to teach an ego safety zone wherein the next behavior action for the ego vehicle is selected to keep obstacles out of the ego safety zone and to keep the ego vehicle out of the social safety zone of the social object.  
The combination of Berntorp, Dally, and Perkins fails to teach an ego safety zone wherein the next behavior action for the ego vehicle is selected to keep obstacles out of the ego safety zone and to keep the ego vehicle out of the social safety zone of the social object. Specifically, Berntorp, Dally, and Perkins fail to teach determining a next action that prevents obstacles from entering the safety zone of the ego vehicle. Further, the currently cited prior art fails to teach the safety zones of the ego vehicle and social object as a physical space, i.e. three dimensional, that encompasses the vehicle and extends in the direction of travel of the vehicle. Rather the safety zones, as taught by the currently cited prior art, extend in a predicted trajectory of the vehicle, rather than just a direction of travel, and are not physical spaces that encompass the ego vehicle and social object. Finally, the invention as claimed prevents intersection of the ego vehicle’s safety zone a social object, as opposed to just preventing an intersection of a trajectory of the ego vehicle itself with the social object. 
Therefore, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668